         Case 1:20-mj-01025-PK
              2:20-mj-05206-DUTY
                               Document
                                 Document
                                        29-5
                                           6 Filed 10/28/20
                                                   11/05/20 Page 1 of 2 PageID
                                                                         Page ID
                                                                               #:#:25
                                                                                  100


                                                                                                                N'ILEll
                                                                                                       CLERK,U.S. DISTRICT COURT

     NAME &ADDRESS
                                                                                                            10/28/2020
                                                                                                    CENI7iA1. DIS'CRILT OF CALIFORNIA
                                                                                                      nv:      KL,         ner~rry


                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                      CASE NUMBER
UNITED STATES OF AMERICA
                                                    PLAINTIFF,                  ~~ '" Mf — ~SZ O fj
                                 V.

 ~~~~ ~                  ~+„,~~~'N ~                                       CONSENT TO VIDEO/TELEPHONIC CONFERENCE
                         ~~~                                                AND/OR WAIVER OF DEFENDANT'S PRESENCE
                                                  DEFENDANT(S).                ~ pND PROPOSED FINDINGS/ORDER
                                              i
Check each that applies:
   CONSENT TO VIDEO CONFERENCE/TELEPHONIC CONFERENCE                                    ~ WAIVER OF DEFENDANT'S PRESENCE
1.Consent to Video Conference/Telephonic Conference
I, z~(~/~(~ C.0 N ~~~ ~I ~                                 ,understand that the U.S. Constitution,the Federal Rules of Criminal
Procedure, and/or one or more federal statutes may give me the right to have all the below-listed proceedings take place in person in
open court. After consultation with counsel, I knowingly and voluntarily consent to the proceedings below instead taking place by
video conference or, if video conference is not reasonably available, by telephonic conference:
Check each that applies:

      Detention/Bail Review/Reconsideration Hearings)(18 U.S.C. Sec. 3142)             (~ Initial Appearance (Fed. R. Crim. P. 5)
     Preliminary Hearing (Fed. R. Crim. P. 5.1)                                         ~ Arraignment(Fed. R. Crim.P. 10)
     Pretrial Release Revocation Proceedings(18 U.S.C. Sec. 3148)                       ~ Waiver of Indictment(Fed. R. Crim. P. 7(b))
      Misdemeanor Pleas and Sentencings (Fed. R. Crim. P. 43(6)(2))                     ~ Appearances under Fed. R. Crim. P.40
      Probation and Supervised Release Revocation Proceedings (Fed. R. Crim. P. 32.1)
Note: to consent to an appearance by video or telephonic conference at one ofthe two proceedings listed below, you must also complete
the 'Proposed Findings"section on page 2 ofthisform.
                      Felony Pleas (Fed. R. Crim. P. 11)         ~ Felony Sentencings (Fed. R. Crim. P. 32)

2. Waiver of Defendant's Presence
I,                                                             understand that the U.S. Constitution,the Federal Rules of Criminal
Procedure, and/or one or more federal statutes may give me the right to be present at all of the below-listed proceedings - in person,
by video conference, or by telephonic conference. Afrer consultation with counsel, I knowingly and voluntarily waive my right to be
present in person in open court or by video conference or by telephonic conference at the proceedings below:

Check each that applies(and use Form CR-35 to waive the defendant's presence at other types ofproceedings):

      Detention/Bail Review/Reconsideration Hearings)(18 U.S.C. Sec. 3142)              ~ Waiver of Indictment(Fed. R. Crim. P. 7(b))
     Preliminary Hearing (Fed. R. Crim. P. 5.1)                                         ~ Appearances under Fed. R. Crim. P. 40
     Pretrial Release Revocation Proceedings(18 U.S.C. Sec, 3148)
      Misdemeanor Pleas and Sentencings (Fed. R. Crim. P. 43(6)(2))
      Probation and Supervised Release Revocation Proceedings (Fed. R. Crim. P. 32.1)

                                                           ~                  `-.r' v~-rl ~ `~\~~     4 1     ~~T~i L . ~71~,R.~~S
                                                                                                                         (
     l G 17.$ I~Z~
Date                                                 Defendant
                                                                                   Signed for Defendant by Counsel for Defendant with
                                                                                   Defendant's Authorization [Check if applicable]
                                                                      v   b

CR-029 (06/20)         CONSENT TO VIDEO/TELEPHONIC CONFERENCE AND/OR WAIVER OF DEFENDANT'S PRESENCE                                     P. 1 OF 2
       Case 1:20-mj-01025-PK
            2:20-mj-05206-DUTY
                             Document
                               Document
                                      29-5
                                         6 Filed 10/28/20
                                                 11/05/20 Page 2 of 2 PageID
                                                                       Page ID
                                                                             #:#:26
                                                                                101




I have translated this consent/waiver to the Defendant in the       ~'~~J~'~ ~ N                                       language.



       to                                                                              -~               A ~ ~-. M o R~2.1 5
Date                                                Interpreter (if required)
                                                                                  Signed for Interpreter by Counsel for Defendant with
                                                                                  Interpreter's Authorization [Check if applicable]



I am counsel for the Defendant herein. Prior to the Defendant signing this document or authorizing me to sign this document on the
Defendant's behalf, I fully advised the Defendant of the Defendant's above-referenced rights and consulted with the Defendant
regarding such rights and the Defendant's consent/waiver(s). I believe that the Defendant understands such rights and that the
Defendant's consent/waiver(s) are knowing and voluntary, and I concur with such consent/waiver(s).




 i b ~~ /2~L0                                            /                  ~        I<hT~ L . M0~2(S
Date                                                 Counsel for Defendant




3.Proposed Findings Regarding Harm of Further Delay of Felony Plea or Sentencing

Pursuant to § 15002(b)(2) of the Coronavirus Aid, Relief, and Economic Security ("CARES") Act and § 2 of Order ofthe Chief Judge
No. 20-043(In Re: Coronavirus Public Emergency Use of Video and Telephonic Conference in Certain Criminal Proceedings),felony
pleas and sentencings cannot be conducted other than in person in open court unless the judge makes specific findings that the plea
or sentencing "cannot be further delayed without serious harm to the interests ofjustice." Accordingly, if the defendant intends to
consent to a felony plea or sentencing taking place by video conference or, if video conference is not reasonably available, by
telephonic conference, instead ofin person in open court,the defendant must set forth below proposed findings sufficient to make
this showing.




4.Order Adopting Findings Regarding Harm of Further Delay of Felony Plea or Sentencing

Pursuant to § 15002(b)(2) of the Coronavirus Aid, Relief, and Economic Security("CARES") Act and 4 2 of Order ofthe Chief Judge
No, 20-043 (In Re: Coronavirus Public Emergency Use of Video and Telephonic Conference in Certain Criminal Proceedings), I
hereby find that the:
                        Felony Plea (Fed. R. Crim. P. 11)            ~ Felony Sentencing (Fed. R. Crim. P. 32)

 in this case cannot be further delayed without serious harm to the interests ofjustice, for the reasons set forth above.



Date                                                  United States District Judge



CR-029 (06/20)        CONSENT TO VIDEO/TELEPHONIC CONFERENCE AND/OR WAIVER OP DEPENDANT'S PRESENCE                                 P. 2 OF 2
